         Case 2:19-cv-00675-LPL Document 58 Filed 06/14/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                      )
  PAUL O’HANLON, an individual,                       )    Civil Action No. 2:19-cv-00675
  JONATHAN ROBISON, an individual,                    )
  GAYLE LEWANDOWSKI, an individual,                   )    Magistrate Judge Lisa Pupo Lenihan
  IRMA ALLEN, an individual, on behalf of             )
  themselves and all others similarly situated,       )    ECF No. 45
  and PITTSBURGHERS FOR PUBLIC                        )
  TRANSIT, a project of THOMAS MERTON
                                                      )
  CENTER, INC., a Pennsylvania non-profit             )
  corporation, on behalf of themselves and all        )
  Individuals similarly situated,
                                                      )
                                                      )
                         Plaintiffs,                  )
                                                      )
                          v.                          )
                                                      )
  UBER TECHNOLOGIES, INC., RASIER,                    )
  LLC, and RASIER-CA, LLC,                            )
                                                      )
                         Defendants.

                  ORDER ON DEFENDANTS’ MOTION TO DISMISS

       For the reasons set forth in the Memorandum Opinion filed on even date

herewith, it is hereby

       ORDERED the December 19, 2019 Motion to Dismiss filed by Defendants Uber

Technologies, Inc.; Rasier, LLC; and Rasier-CA, LLC (collectively “Uber”), ECF No. 45, is

DENIED.

Dated: June 14, 2021                                  BY THE COURT:



                                                      ____________________________
                                                      LISA PUPO LENIHAN
                                                      United States Magistrate Judge


                                                  1
